Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Election of Restriction Requirement filed on 12/28/2020 and IDS filed 7/26/2019.
Claims 1-17 are pending.

Remarks

3.	In the response to Election/Restriction filed 12/28/2020, Applicant’s identified claims 1-5 and 15-18 as readable on Group II, however pending claims are from 1-17. Claims 16 and 17 depend on claims 6 and 9 which are not identified as Group II - therefore, Examiner grouped claims 1-5, and 13-15 as belonging to Group II, as Group II include independent claim 1 with claims 2-5 and 13-15 dependent on independent claim 1, which Applicant identified. Examiner examining of claims 1-5 and 13-15 in this office action.

	 

Election/Restrictions
4.	Applicant’s election without traverse of Group II (Claims 1-5, and 13-15) in the reply filed on 12/28/2020 is acknowledged.
s 6-12, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.



Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

7.	Claims 1-5, and 13-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, and 13-15 of copending Application No. 16/525394 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-5 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyoshi (Machine English translation  JP2001113826 (a) ).

As per claim 1, Akiyoshi discloses:
A thermally expandable sheet comprising two or more thermally expandable layers that are laminated (See Para [0119]-[0131], & Figure 22 , i.e. FB 11-FB18), the thermally expandable layers each expanding upon being heated to or above a predetermined expansion start temperature, wherein the thermally expandable layers include two adjacent layers different from each other in the expansion start temperature  (See Para [0119]-[0131], i.e. the foaming temperature decreases in order from the base material BP side & Figure 22 , i.e. FB 11-FB18 –[prior art include adjacent layers, with different temperature for each, considered as teaching the layers as cited above]).



As per claim 3, Akiyoshi discloses all of the features of claim 2 as discloses above wherein Akiyoshi also discloses an ink receiving layer provided on one of the thermally expandable layers, wherein a photothermal conversion material that causes the thermally expandable layers to expand is formed on one surface of the ink receiving layer (See Para [0129], i.e. foaming…Dainippon ink, Para [0119]-[0131], i.e. the foaming temperature decreases in order from the base material BP side & Figure 22 , i.e. FB 11-FB18).

As per claim 4, Akiyoshi discloses all of the features of claim 1 as discloses above wherein Akiyoshi also discloses wherein the thermally expandable layers are provided on one-side surface of a base material, and one of the thermally expandable layers closer to the base material than another one of the thermally expandable layers has the expansion start temperature higher than the expansion start temperature of another one of the thermally expandable layers (See Para [0119]-[0131], i.e. the 

As per claim 5, Akiyoshi discloses all of the features of claim 4 as discloses above wherein Akiyoshi also discloses wherein a photothermal conversion material that causes the thermally expandable layers to expand is formed on another-side surface of the base material (See Para [0119]-[0131], i.e. the foaming temperature decreases in order from the base material BP side & Figure 22 , i.e. FB 11-FB18 – with Base BP)

As per claim 13, Akiyoshi discloses all of the features of claim 1 as discloses above wherein Akiyoshi also discloses wherein the thermally expandable layers each contains microcapsules dispersed, the microcapsules each including hydrocarbon, and the ones of the thermally expandable layers different from each other in the expansion start temperature are different from each other in a boiling point of the hydrocarbon in the microcapsules (See Para [0123], i.e. microcapsules MC…hydrocarbon, See Para [0119]-[0131], See Figure 22).

As per claim 14, Akiyoshi discloses all of the features of claim 1 as discloses above wherein Akiyoshi also discloses the method comprising: printing a photothermal conversion material on the thermally expandable layers of the thermally expandable sheet according to claim 2, the photothermal conversion material causing the thermally expandable layers to expand; and irradiating the photothermal conversion material with light to cause the photothermal conversion material to convert the light into heat that 

As per claim 15, Akiyoshi discloses all of the features of claim 1 as discloses above wherein Akiyoshi also discloses a method of producing a three-dimensional object, the method comprising: printing a photothermal conversion material on another-side surface of the base material of the thermally expandable sheet according to claim 4, the photothermal conversion material causing the thermally expandable layers to expand; and irradiating the photothermal conversion material with light to cause the photothermal conversion material to convert the light into heat that causes the thermally expandable layers to expand (See Para [0144], i.e. heat…laser light, See Para [0119]-[0131], See Figure 22).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHA T NGUYEN/Primary Examiner, Art Unit 2851